Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Douglas McAllister (reg. #: 37886) on 2/2/22.
The application has been amended as follows: 
Within claim 8, lines 6-7: “an uncoated at least one bone contact face and an uncoated portion of the base body” has been changed to --the at least one bone contact face and the base body--.
Within claim 13, lines 2-3: “by physical and by chemical” has been changed to --by physical vapor deposition and by chemical--.
Within claim 23, lines 3-4: “an uncoated at least one bone contact face and an uncoated portion of the base body” has been changed to --the at least one bone contact face and the base body--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Examiner can find no reference alone nor in combination which require:
With respect to claim 1:
A monolithic tibial implant comprising: 
a plastic shank, a base body, at least one joint face for interacting with a corresponding joint face of at least one second implant; 

the base body coated or bearing a second biocompatible bone contact layer, the second biocompatible bone contact layer has a thickness in the range of about 0.5 to about 1000 µm, the second biocompatible bone contact layer has a roughness in a range of about 0.5 to about 10 µm, the second biocompatible bone contact layer is made of the biocompatible plastic.
With respect to claim 19:
A joint implant including a tibial component and at least one femoral component; 
each tibial component and femoral component including interacting joint faces;
at least one of the tibial component and femoral component(s) is monolithic and includes: a plastic shank, a base body; 
the shank entirely enclosed by a first biocompatible bone contact layer, and intended to be anchored without the use of bone cement, the first biocompatible bone contact layer is made of a biocompatible plastic;
the base body coated or bearing a second biocompatible bone contact layer, the second biocompatible bone contact layer has a thickness in the range of about 0.5 to about 1000 µm, the second biocompatible bone contact layer has a roughness in a range of about 0.5 to about 10 µm, the second biocompatible bone contact layer is made of the biocompatible plastic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774